Title: To John Adams from Elbridge Gerry, 25 April 1797
From: Gerry, Elbridge
To: Adams, John



My dear sir
Cambridge 25th April 1797

I am honored with your letter of the 6th, which I took from the cover without breaking the seal. The secret shall not escape me; but, from the circumstance mentioned, I shall not be surprized to find, that it has transpired on it’s passage.
If the tho’t of sending Mr. Jefferson proceeded from both parties, it wears the appearance of “a natural one”, otherwise, coming from so many of one party, it looks like intrigue: be then as it may, the regret of departing in this instance from your own judgment, will, I am persuaded, be more than compensated by the resolution you will experimentally acquire, of firmly adhering to it in future: for I have always observed, that your decisions when uncontrould have been wise, & politic.
Your proclamation, for convening Congress as early as possible, is much approved. The Senate, it is true, is the only branch of the legislature which is invested with executive powers; but it must be always good policy in great natural concerns, if there is no danger of a war, and much more so if there is, to consult the representatives of the people: because, independent of their powers respecting war, they are the nerves of the body-politic, &, when acting in unison with the executive, bring to it, as to the sensorium, true information of the state of the extremities, and efficient aid in the discharge of its official duties. An executive, thus supported, stands on the broad basis of the people: but in not sufficiently attending to this particular, it is conceived by men of candor & discernment, that your predecessor erred—that he was persuaded, by some of his confidential executive officers, to rest his support on a more narrow basis: on a legislative augmentation of his powers, some of which are said to have trenched on the constitution: on having all his executive officers subject to his nod: on the union of the funded bank, commercial, Cincinnati, and antirevolutional or monarchical interest in his favor; powerful indeed, but not sufficiently so for his support: on confining as much as possible, appointments to this discription: on their sounding, incessantly, the high toned political trumpet of his fame: & on a system for narrowing the legislative authority, and transferring it to the executive—that these circumstances, previously to the British treaty, originated jealousies on the part of the representatives, & produced disputes between them & the confidants of the chief magistrate in the first instance, & afterwards between them & himself: an event the most unfortunate that could possibly have happened to him—and that the consequent abuse of these officers & of the President, & their resignations, are evidences of the impolicy of such measures. I shall make no comments on these observations: you can best judge of their accuracy & weight.
I am happy to inform you, that having conferred with a very candid & intelligent gentleman of New Hampshire, who has lately been to Tennissee, I find that you are very popular, in such of the southern states as were supporters of Mr. Jefferson. In this quarter you stand as firm, I beleive, as Mount Ætna. Indeed your political principles are so truly republican, as to render it inconceivable in my mind, how it could be otherwise. He further says, that in NH except Portsmouth the inhabitants have been generally against the French; but that they are changing their opinions, from further information: that on the great post road of this state, they are nearly divided, & how it is in the interior, he does not know: that in the southern states the case is different; for in the event of a war, which they dread, they conceive that the French will embody their negroes against them, there being now too enlightened to be controuled; as they were during our revolutionary war. Be the whole of this as it may, our Government, I am persuaded, will think well of a war with France, before they engage in it: for, in case of a successful war, we should plunge ourselves deeply in debt, check our growth, & feel the effects for many years, without the least possibility of acquiring by it, anything: but if unsuccessful, our government would be overthrown, a new one would be formed on the French model, & we should hereafter be meer French colonies. The French republic, vastly more formidable than the monarchy, having detached from the coalition, Prussia, Spain, Holland, Sardinia, Naples, & a number of the German & Italian states & Principalities, has added several of them to her own scale, & has great influence over the rest, who are verging to the same point. In addition to this, Rome is on the eve of subduction; Portugal will soon be added to the number of her neutral Friends; Russia, on whom Germany & G Britain placed great dependance for succour, favours France; & the Porte, which has been always her friend, seems disposed to make a diversion in her favor, in Germany.  On the other side, the Emperor of Germany is greatly embarrassed: many of his principalities, in treaty with France, refuse their contingents: the King of Prussia declares his intention of supporting them, if coerced; which, in fact, is a rebellion in the German Empire: the source of the Emperors supplies, in G Britain, is nearly dried up: & he, without adequate funds of his own, unable to repel France, & dreading the Porte, is in a state of desperation.  G Britain is in daily apprehension of a French invasion: her credit is sinking: the bank of England has stopt payment: and she is obliged to supply annually for herself & the Emperor, a sum which of itself would to us be an insupportable debt: the interest of her present debt, which Mr. Fox estimates at 550 millions, being about 22 millions; her war demands at least as much more, & her German subsidies 6 millions, making hr annual demand 50 millions sterling, besides the expence of her civil government, render it impossible for her, with all her resources, to progress. In 1792 the South Sea Consuls were at 98; Hammond, their Minister, boasted of it: the same stocks were at 53 before the bank stopt payment; I say stopt payment, for the King and his Council, the Parliament, Bank, & all the corporations of G B may vote, that the refusal of specie for the paper of the bank is no evidence of its insolvency, but no man of common sense will beleive them; for he must know, that at the moment when the paper of a Bank will not command its nominal value in specie, a bankruptcy commences. And the event proves it, for the bank stock fell at once 10 per Cent; & how much lower it will fall, time must determine. In short, the British nation, threatned as it is by an invasion of the powerful, enterprizing, & exasperated republick of France; reduced in her commerce, by French treaties which interdict it with some of the neutral nations, & by French cruizers which intercept it with the others; reduced to the necessity of substituting for specie, executive & legislative acts, to support bank paper; labouring under a debt, insupportable by any nation of Europe; having an indispensible demand for 50 millions sterling a year; & having ¼ or 1/3 of her subjects, as Mr. Burke states, disaffected & panting for a revolution, is in the condition of a man up to his chin in water; & subject by the least wave to be instantly drowned; & to involve in the same fate, any within his grasp. Indeed, it would not be surprizing to hear, that her national paper has shared the fate of ours; for their acts are as incompetent to stamp a value on unsupported paper, as were the acts of Congress. Thus circumstanced, if the U States should hastily plunge into a war with France, which we must expect the British party will effect if possible, they would probably change their opinions in six months; & the people would be prompted to avenge themselves on their advisers. But what are we to do, is the natural enquiry? Indeed, I feel for your situation, surrounded with difficulties which have not arisen from your own agency, & obliged to do something for diverting the evils threatened.  I fear nothing can be done by our friend Pinckney, & am sorry he was sent to be disgraced. I am also sorry that Monroe was recalled. The history of his recal I am ignorant of, but have requested it of him, for my own information. At the time it happened, I enquired of several the true cause, but could not learn it. Mr. Adet told me it was part of a plan to fill all the foreign offices with Antigallicans: I considered him as a prejudiced man, but presume, that the French directory were by him & then impressed with this beleif, & have counteracted the supposed project by rejecting Mr. Pinckney. If so, & Mr. Monroe is the honest man which I have always supposed him, may he not, if sent back, be able to render us more service than any other? It may be objected, that this would be humiliating to the U States, & encouraging France to dictate the nominations of our ministers; that untill there is an answer to her demands, if she has made any, Mr. Monroe coud not serve us; that an unfavorable answer by him would not satisfy them; that a favorable one by Mr. Pinckney would answer the purpose; that Monroe is a partizan of France; & that remanding him would be reversing the measures of President Washington &c &c.—And it might be urged on the other hand, that if humiliating the measure, it is much less so than those which we shall be compelled to, should we engage in an unsuccessful war with France; that to withstand her & her allies, or to check her alarming power by our own force, would be as impossible, as for an infant to resist an elephant; & that nothing is to be expected from a connection with such desperate allies as G B & the Emperor; that the sending back Monroe would wear the appearance of an amicable & conciliating disposition on our part; that by softening the directory, it would prepare the way for a reconciliation with them, which is not otherways to be expected; that veiwing Mr. Pinckney as the minister of an antigallican party here, the directory will be prejudiced against all he can say, as being unfriendly & insidious; but that they will have opposite feelings from the representations of Mr. Monroe. That he is not more a partizan of France, than Mr. King is of G B & it is invidious to recal one & continue the other; that President Wash would not have adopted the recal, had he foreseen the effects; that the reversing it cannot injure his, whilst it will establish your popularity in France, confirm her confidence in you, & enable you to accomplish what you will otherwise find impracticable. But I will not undertake to say, that the measure is entitled to a moments consideration, or if it is, that the arguments preponderate on this or that side. In such momentous concerns, every step being of vast consequence requires the best information before it is taken if possible, let us avoid war: for in peace with all the world we shall find our interest to consist—having been long convinced, that a party spirit was too deeply rooted amongst us, to be suddenly eradicated: that the politicks of both parties directly tended to foreign influence; & that, unless the greatness of the evil should cure itself, one of the parties would prevail & ruin this country; I have been a silent spectator, but have now freely submitted my sentiments to your judgment; and good, bad, or indifferent, they are uncontaminated by intrigue private veiws, a party spirit, or foreign influence.
I know not when I shall have the honor of writing to you again; I am sure I ought not to write for a long time, & only wish to be informed whether you have received this & so—
I have the honor to remain my / dear sir with the highest respect / & esteem—your most obedt. / & very huml. sert.
E Gerry